                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 1 of 41 Page ID #:1




                                                           1 LAWRENCE M. PEARSON (NY SBN 3954591)
                                                             JEANNE M. CHRISTENSEN (NY SBN 2622124)
                                                           2 ALFREDO J. PELICCI (NY SBN 5775820)
                                                           3 ANTHONY G. BIZIEN (NJ SBN 236942021)
                                                             (All to be admitted pro hac vice)
                                                           4 WIGDOR LLP
                                                           5 85 Fifth Avenue, Fifth Floor
                                                             New York, NY 10003
                                                           6 Tel.: (212) 257-6800
                                                           7 Fax: (212) 257-6845
                                                             lpearson@wigdorlaw.com
                                                           8 jchristensen@wigdorlaw.com
                                                           9 apelicci@wigdorlaw.com
                                                          10 OMAR H. BENGALI (CA SBN 276055)
                                                          11 GIRARD BENGALI, APC
                      355 SOUTH GRAND AVE. , SUITE 2450
                        LOS ANGELES, CALIFORNIA 90071




                                                             355 S. Grand Street, Suite 2450
GIRARD BENGALI, APC




                                                          12 Los Angeles, CA 90071
                               (323) 302-8300




                                                          13 Tel.: (323) 403-5687
                                                             Fax: (323) 302-8305
                                                          14 obengali@girardbengali.com
                                                          15
                                                             Attorneys for Plaintiff Cindy Warner
                                                          16
                                                                                  UNITED STATES DISTRICT COURT
                                                          17
                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                          18
                                                             CINDY WARNER,                        Case No. ____________
                                                          19
                                                                          Plaintiff,              COMPLAINT SEEKING
                                                          20                                      DECLARATORY RELIEF AND
                                                                    vs.                           DAMAGES
                                                          21
                                                             AMAZON.COM, INC., AMAZON
                                                          22 WEB SERVICES, INC., and TODD JURY TRIAL DEMANDED
                                                             WEATHERBY, in his individual and
                                                          23 professional capacities,
                                                          24                        Defendants.
                                                          25
                                                          26
                                                          27
                                                          28
                                                                  COMPLAINT SEEKING DECLARATORY RELIEF AND DAMAGES
                                                           Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 2 of 41 Page ID #:2




                                                           1                                             TABLE OF CONTENTS

                                                           2 PRELIMINARY STATEMENT ............................................................................... 3
                                                           3 ADMINISTRATIVE PROCEDURES .................................................................... 10
                                                           4
                                                             JURISDICTION AND VENUE .............................................................................. 10
                                                           5
                                                           6 PARTIES ................................................................................................................. 11
                                                           7 FACTUAL ALLEGATIONS .................................................................................. 12
                                                           8
                                                             I.  Ms. Warner’s Career Before and Recruitment to Amazon, and Her Role
                                                           9     and Accomplishments in One Year at Amazon ............................................ 12
                                                          10
                                                             II. Management Refuses to Provide Ms. Warner with Additional
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11
                        LOS ANGELES, CALIFORNIA 90071




                                                                 Responsibilities or Allow Her to Apply for a Promotion, Contrary to
GIRARD BENGALI, APC




                                                          12     What She Had Been Promised by Amazon ................................................... 15
                               (323) 302-8300




                                                          13
                                                               III.     Ms. Warner Is the Target of Abusive Treatment and Unmistakably Sexist
                                                          14            Epithets in the Presence of Human Resources Personnel, Demonstrating
                                                                        the Gender Bias of Her Immediate Male Supervisors................................... 20
                                                          15
                                                          16 IV.        The Disparate Treatment and Verbal Abuse of Ms. Warner by AWS’s
                                                                        Management Is Only One of the Most Recent Examples of
                                                          17
                                                                        Discrimination and Retaliatory Conduct Against Ms. Warner and Others
                                                          18            that Have Been Overlooked by Amazon ....................................................... 26
                                                          19
                                                               V.       Amazon Terminates Ms. Warner, In an Act of Open Retaliation for
                                                          20            Retaining Attorneys and Coming Forward with Legal Claims Against the
                                                                        Company ........................................................................................................ 33
                                                          21
                                                          22 FIRST CAUSE OF ACTION .................................................................................. 35
                                                          23
                                                               SECOND CAUSE OF ACTION ............................................................................. 36
                                                          24
                                                          25 THIRD CAUSE OF ACTION ................................................................................. 37
                                                          26 FOURTH CAUSE OF ACTION ............................................................................. 38
                                                          27
                                                                                                                             1
                                                          28        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                            MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 3 of 41 Page ID #:3




                                                           1 PRAYER FOR RELIEF .......................................................................................... 38
                                                           2 JURY DEMAND ..................................................................................................... 40
                                                           3
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8
                                                           9
                                                          10
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12
                               (323) 302-8300




                                                          13
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                                                                                         2
                                                          28       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                           MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                           Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 4 of 41 Page ID #:4




                                                           1          Plaintiff Cindy Warner (“Plaintiff” or “Ms. Warner”), by and through her
                                                           2 undersigned counsel, Wigdor LLP, as and for the Complaint in this action against
                                                           3 Defendants Amazon.com, Inc. (“Amazon.com”), Amazon Web Services, Inc.
                                                           4 (“AWS”) (together, “Amazon” or the “Company”), and Todd Weatherby, in his
                                                           5 individual and professional capacities, (collectively, “Defendants”) hereby states
                                                           6 and alleges as follows:
                                                           7                              PRELIMINARY STATEMENT
                                                           8          1.     By now, the public is sadly familiar with accounts regarding the brutal
                                                           9 demands of working in Amazon’s warehouses and fulfillment centers, as well as
                                                          10 along the Company’s delivery routes.             In a 2020 Documentary by PBS and
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 FRONTLINE entitled, “Amazon Empire: The Rise and Reign of Jeff Bezos,” a
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 former Amazon worker summed up the Company’s well-known mistreatment of its
                               (323) 302-8300




                                                          13 warehouse employees, “We’re not treated as human beings. We’re not even
                                                          14 treated as robots. We’re treated as part of the data stream.”1
                                                          15          2.     Executive leadership also has shown contempt for these workers
                                                          16 beyond a fixation on the bottom line. For example, in March 2020 the Company’s
                                                          17 General Counsel, David Zapolsky, ridiculed and plotted character assassination
                                                          18 against a Black hourly employee, Christian Smalls, who was leading protests against
                                                          19 unsafe work conditions during the pandemic. Mr. Zapolsky said of Mr. Smalls:
                                                          20 “He’s not smart or articulate, and to the extent the press wants to focus on us versus
                                                          21 him, we will be in a much stronger PR position.”2 Later, Mr. Smalls was fired.
                                                          22          3.     Although they are by no means the same thing, it may surprise many
                                                          23 that this type of stereotyping, contempt-filled language is not reserved solely for
                                                          24
                                                               1
                                                          25         https://www.pbs.org/wgbh/frontline/article/youre-just-disposable-new-accounts-from-
                                                             former-amazon-employees-raise-questions-about-working-conditions/ (last accessed May 17,
                                                          26 2021).
                                                             2
                                                               See https://www.vice.com/en/article/5dm8bx/leaked-amazon-memo-details-plan-to-smear-
                                                          27 fired-warehouse-organizer-hes-not-smart-or-articulate (last visited May 19, 2021).
                                                                                                             3
                                                          28       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                           MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                           Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 5 of 41 Page ID #:5




                                                           1 Amazon’s blue-collar workers. In fact, sometimes the white male executives who
                                                           2 dominate Amazon’s top ranks let stereotyping and animus bubble to the surface
                                                           3 when they have to deal with employees in the corporate workforce who speak up
                                                           4 about improper practices, such as discrimination. Amazon allows its managers,
                                                           5 again seemingly in a misguided effort to protect the bottom line, to run amok and
                                                           6 mistreat employees, particularly women and people of color, even when they arrive
                                                           7 near the top of the Company’s corporate ladder.
                                                           8        4.       These abusive managers are protected by Amazon’s top leadership and
                                                           9 Human Resources (“HR”) organization, so long as they are part of the in-group and
                                                          10 seen as serving the Company’s bottom line. What may surprise Amazon, however,
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 is that such disregard for misconduct, in fact, harms the Company’s bottom line and
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 employee performance.
                               (323) 302-8300




                                                          13        5.       Cindy Warner is a tremendously successful LGBTQ+ businesswoman
                                                          14 who has had an illustrious career as an executive at many major institutions and tech
                                                          15 companies for over 30 years before she was aggressively recruited to join Amazon
                                                          16 in late 2019.
                                                          17        6.       Ms. Warner had to consider carefully whether or not to join Amazon,
                                                          18 as she wanted to ensure that her next professional move could be to a place that she
                                                          19 could stay for some time while writing what could be the last chapter in a storied
                                                          20 career.
                                                          21        7.       Despite some reservations, however, she could not possibly know when
                                                          22 she accepted her position with Amazon that the Company would allow her male
                                                          23 managers and colleagues to reduce her to disgusting names such as a “bitch,” an
                                                          24 “idiot,” and a “nobody.” These epithets were thrown at her not because she did not
                                                          25 meet expectations, but rather occurred because she had ingratiated herself with her
                                                          26 new team all too well, and was quickly delivering results that outshone her new
                                                          27 white male coworkers in upper management. Ms. Warner also made it her practice,
                                                                                                   4
                                                          28   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                           Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 6 of 41 Page ID #:6




                                                           1 as a “fresh set of eyes” to question the practices of ProServe that kept female
                                                           2 employees and others from being recognized and advancing at the Company.
                                                           3        8.     Ms. Warner was subjected to blatant discrimination at Amazon dating
                                                           4 from even before she started work – having been hired at a job level, Level 8 position
                                                           5 (“L8”), that was lower than her experience supported. She had been told that she
                                                           6 was being recruited for a Level 10 (“L10”) position, which also comes with
                                                           7 compensation that is much higher. This was not the last time Ms. Warner was to be
                                                           8 provided false information regarding her job role and how the Company would
                                                           9 handle her employment.
                                                          10        9.     Amazon’s discrimination from the time of her hiring and throughout
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 Ms. Warner’s employment has resulted in lost income of millions of dollars,
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 including with regard to how much the Company paid equally or less-qualified male
                               (323) 302-8300




                                                          13 colleagues with similar job responsibilities.
                                                          14        10.    Rather than the innovative and forward-thinking environment that she
                                                          15 believed Amazon could be (e.g., the General Motors of the 21st Century), Ms.
                                                          16 Warner quickly realized that the division of Amazon she joined (Professional
                                                          17 Services (ProServe) in Amazon Web Services (AWS)) was a prime example of a
                                                          18 boys’ club where predominantly white male executives jealously guard their sphere
                                                          19 of influence. In ProServe, as with many similar workplaces, this meant curtailing
                                                          20 the opportunities and paths for advancement of women and people of color, while
                                                          21 reserving plum positions for the white male friends and protégés of executives like
                                                          22 Todd Weatherby, Vice President of Professional Services Worldwide at AWS.
                                                          23        11.    Despite such obstacles, Ms. Warner, a business veteran, got right to
                                                          24 work. Her drive to succeed at Amazon was infectious and her team, which was a
                                                          25 small fraction of the size of those she managed at previous employers, thrived under
                                                          26 her management. Ms. Warner grew several of ProServe’s most important client
                                                          27 relationships, such as Novartis and Cisco.
                                                                                                          5
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                           Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 7 of 41 Page ID #:7




                                                           1         12.      Rather than welcome a new colleague who was making tremendous
                                                           2 positive contributions, Ms. Warner met constant resistance from her male colleagues
                                                           3 who could not tolerate – and seemingly felt threatened by – an accomplished and
                                                           4 effective woman like Ms. Warner. Instead of building on Ms. Warner’s ideas, they
                                                           5 told her that she had “sharp elbows” and demanded that she “get out of the way.”
                                                           6 Despite starting at Amazon just as the COVID-19 pandemic took hold, she was able
                                                           7 to build her team and create cohesion and a sense of shared direction, while also
                                                           8 taking charge of the implementation of COVID-19 safety protocols for ProServe.
                                                           9         13.      Despite constant degradation from her male peers, during her tenure in
                                                          10 ProServe at Amazon, Ms. Warner made innumerable valuable contributions from a
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 business and organization perspective. Her tenacity and dedication earned her
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 significant praise in her Forte 2021 review including the following:
                               (323) 302-8300




                                                          13                “Cindy has the best business judgment I’ve seen in my
                                                          14                 career.”
                                                          15
                                                                            “Cindy thinks big and demonstrates backbone when
                                                          16                 challenging us to think more long term about ProServe’s
                                                                             partner program.”
                                                          17
                                                          18                “Cindy has incredible energy, brings a lot of positivity and
                                                          19                 is not afraid to speak her mind, especially when she sees
                                                                             something wrong. She is a team player, and is a good
                                                          20                 listener. She is unafraid to let go of her beliefs and learn.”
                                                          21
                                                                     14.      Male executives felt free to treat Ms. Warner, a gay woman in her late
                                                          22
                                                               50s, with open contempt, insults, and hostility. This unprofessional, discriminatory,
                                                          23
                                                               and unlawful conduct by Ms. Warner’s male coworkers included, but was not limited
                                                          24
                                                               to, one of the top-ranking managers at AWS, Dave Lavanty, calling her a “bitch,”
                                                          25
                                                               an “idiot,” and a “nobody” in front of a member of Human Resources. Ms. Warner,
                                                          26
                                                               a highly experienced professional, was shocked and distraught that a coworker
                                                          27
                                                                                                             6
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                           Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 8 of 41 Page ID #:8




                                                           1 would show such hatred and apparently feel that he would be able to get away with
                                                           2 it. The particular epithets and insults used by Mr. Lavanty were obviously directed
                                                           3 specifically at Ms. Warner as a woman, as Mr. Lavanty has not dared use such
                                                           4 language against male colleagues in the manner that he did with Ms. Warner.
                                                           5        15.    Amazon was immediately aware of the discriminatory and derogatory
                                                           6 remarks that Mr. Lavanty directed at Ms. Warner, as a member of Human Resources,
                                                           7 Ed Salas, was meeting with them and personally witnessed the remarks.
                                                           8        16.    Rather than address and issue discipline for this unacceptable and
                                                           9 discriminatory conduct, Mr. Weatherby promoted Mr. Lavanty to the L10 level of
                                                          10 employment that the Company had used to lure Ms. Warner before they down-
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 leveled her position and compensation.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12        17.    This was particularly significant because Ms. Warner had been told by
                               (323) 302-8300




                                                          13 Amazon that she could apply for an L10 position whenever she wished, but Mr.
                                                          14 Weatherby prohibited Ms. Warner from doing so, despite the fact that her
                                                          15 qualifications were far beyond those of Mr. Lavanty. Being denied the opportunity
                                                          16 to apply for these positions had a very large effect on her compensation and career
                                                          17 arc at Amazon, setting her trajectory back several years and costing her millions in
                                                          18 income.
                                                          19        18.    This pattern and modus operandi has occurred in ProServe repeatedly
                                                          20 with female employees’ careers suffering in favor of white males who are part of the
                                                          21 inner circle. In this instance, though, Ms. Warner’s seniority and superior results
                                                          22 and relationships made her a hard enough target for the usual discriminatory tactics
                                                          23 that the frustration and misogynistic disdain of one of the white male ProServe
                                                          24 executives finally bubbled to the surface with his exclamatory use of the label
                                                          25 “bitch” towards her.
                                                          26        19.    Amazon’s management appears unconcerned with this rampant
                                                          27 discrimination, as their own published data shows that women account for only
                                                                                                     7
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                           Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 9 of 41 Page ID #:9




                                                           1 approximately 20% of the employees at Amazon Level 8 and above – a figure that
                                                           2 has changed relatively little over the past three years.3
                                                           3        20.    On or around April 28, 2021, just two weeks after Amazon learned that
                                                           4 Ms. Warner had retained legal counsel and informed the Company that she was
                                                           5 pursuing legal claims of discrimination, Amazon abruptly and without explanation
                                                           6 told Ms. Warner that her job in ProServe was over and that she had two months to
                                                           7 find a new job at Amazon or her employment would end. This was a blatantly
                                                           8 retaliatory move against Ms. Warner that proved Defendants’ animus and hostility
                                                           9 against her. Mr. Weatherby and Mr. Lavanty, the white male managers of ProServe,
                                                          10 could not tolerate leaving Ms. Warner in place once she made it clear that, if Amazon
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 would not hold them accountable for their behavior, she would.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12        21.    Many coworkers and members of Ms. Warner’s team expressed their
                               (323) 302-8300




                                                          13 shock and outrage regarding her sudden and unwarranted termination.
                                                          14        22.    True to herself, Ms. Warner has been diligently applying for other
                                                          15 positions for which she is qualified and a good match. However, Amazon’s
                                                          16 vindictive handling of the situation has made it very difficult for her to get good
                                                          17 responses, as her status on the Company’s system shows her with no direct reports
                                                          18 (an obvious red flag at her level).
                                                          19        23.    In addition, the Company outright refused to recommend or help in any
                                                          20 way to find internal positions to her. This reveals the Company’s removal of Ms.
                                                          21 Warner from her role to be exactly what it is – a termination trying to masquerade
                                                          22 (poorly) as something else. Never in her decades growing teams and building
                                                          23 organizations across a multitude of top companies has she experienced such
                                                          24 deplorable treatment, which also, not incidentally, goes against all business sense.
                                                          25
                                                          26
                                                               3
                                                                    https://www.aboutamazon.com/news/workplace/our-workforce-data (last accessed May
                                                          27 17, 2021).
                                                                                                    8
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 10 of 41 Page ID #:10




                                                           1             24.    The openly discriminatory language and other conduct by Amazon’s
                                                           2 white male executives show that much of their worst behavior and abuse is targeted
                                                           3 at female coworkers and subordinates. It draws a clear connection between the
                                                           4 dismal representation of women in the upper ranks of Amazon and systemic and
                                                           5 conscious animus women and other underrepresented groups at Amazon.
                                                           6             25.    Amazon has long known about and tolerated conditions disadvantaging
                                                           7 women and allowed its male-dominated management to engage in practices keeping
                                                           8 women out of the Company’s upper ranks.4 The insults, the open contempt, and the
                                                           9 disregard towards a high-ranking and valuable female executive like Ms. Warner
                                                          10 clearly illustrates the anti-female bias underlying these undeniable trends at the
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 Company. Many women (and men) in Professional Services have shared with Ms.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 Warner their own observations and experiences with discrimination and retaliation
                               (323) 302-8300




                                                          13 at Amazon.
                                                          14             26.    Amazon has an opportunity to sincerely examine its policies and
                                                          15 practices and enact meaningful change, as Institutional Shareholder Services, a
                                                          16 proxy firm, is recommending that Amazon investors vote in favor of an independent
                                                          17 racial audit. The vote is set for May 26, 2021 at the Company’s annual shareholder
                                                          18 meeting.          Amazon, however, is asking shareholders to reject the audit.                 See
                                                          19 https://www.seattletimes.com/business/amazon-investors-urged-by-proxy-firm-to-
                                                          20 vote-in-favor-of-racial-audit/ (last accessed May 18, 2021).
                                                          21             27.    Ms. Warner now brings this action to redress the unlawful employment
                                                          22 practices committed against her, including Defendants’ discriminatory and
                                                          23 retaliatory treatment of her due to her sex/gender in violation of the Equal Pay Act
                                                          24
                                                          25
                                                          26
                                                               4
                                                                   See,e.g.,https://www.realclearpolicy.com/articles/2018/10/09/report_amazon_falls_short_on_gen
                                                          27 der_equity_110846.html (last visited May 17, 2021).
                                                                                                            9
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                               MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 11 of 41 Page ID #:11




                                                           1 of 1963, 29 U.S.C. § 206(d) et seq. (“EPA”), and the California Equal Pay Act,
                                                           2 California Labor Code § 1197.5 (“CEPA”).5
                                                           3                            ADMINISTRATIVE PROCEDURES
                                                           4          28.    Ms. Warner will file a charge with the U.S. Equal Employment
                                                           5 Opportunity Commission (“EEOC”) alleging violations of Title VII, 42 U.S.C. §§
                                                           6 2000e et seq. (“Title VII”).
                                                           7          29.    Pursuant to a work-sharing agreement between the EEOC and the
                                                           8 California Department of Fair Employment and Housing (“DFEH”), Ms. Warner’s
                                                           9 charge will be cross-filed with the DFEH in order to satisfy prerequisites for brining
                                                          10 claims under California’s Fair Employment and Housing Act, California
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 Government Code § 12940 (“FEHA”).
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12          30.    Upon the EEOC’s completion of its investigation into Ms. Warner’s
                               (323) 302-8300




                                                          13 charge of discrimination and/or issuance of a Notice of Right to Sue, Ms. Warner
                                                          14 will seek leave to amend this Complaint to add Title VII and FEHA claims against
                                                          15 Amazon.
                                                          16          31.    Any and all other prerequisites to the filing of this suit have been met.
                                                          17                                JURISDICTION AND VENUE
                                                          18          32.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§
                                                          19 1331 and 1343, as this action involves federal questions regarding the deprivation of
                                                          20 Plaintiff’s rights under the EPA. The Court has supplemental jurisdiction over
                                                          21 Plaintiff’s related claims arising under state law pursuant to 28 U.S.C. § 1367(a).
                                                          22
                                                          23   5
                                                                        This case, filed by Cindy Warner, is being filed simultaneously with the cases of other
                                                               female employees similarly subjected to unlawful discrimination, bias and retaliation at Amazon:
                                                          24   Diana Cuervo v. Amazon, et al. (U.S. District Court, Western District of Washington) (race,
                                                          25   ethnic background, national origin, and gender discrimination and retaliation); Tiffany Gordwin
                                                               v. Amazon, et al. (U.S. District Court, District of Arizona) (race, gender discrimination and
                                                          26   retaliation); Emily Sousa v. Amazon, et al. (U.S. District Court, District of Delaware) (race,
                                                               national origin, gender discrimination and retaliation); and Pearl Thomas v. Amazon, et al. (U.S.
                                                          27   District Court, Western District of Washington) (race, gender discrimination and retaliation).
                                                                                                               10
                                                          28       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                           MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 12 of 41 Page ID #:12




                                                           1        33.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as a
                                                           2 substantial part of the events or omissions giving rise to this action, including the
                                                           3 unlawful employment practices alleged herein, occurred in this district.
                                                           4                                      PARTIES
                                                           5        34.    Plaintiff Cindy Warner is a gay woman and a Global Leader, ProServe
                                                           6 Advisory, Strategic Program Management and Partners at Amazon.com, Inc. and
                                                           7 Amazon Web Services, Inc. During the most relevant periods of her employment at
                                                           8 Amazon, Plaintiff Warner resided in Riverside County, California. At the time of
                                                           9 her hire by Amazon, Ms. Warner also was residing in Michigan. At all relevant
                                                          10 times, Plaintiff Warner met the definition of an “employee” and/or “eligible
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 employee” under all applicable statutes.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12        35.    Defendant Amazon.com, Inc. is a Delaware-registered domestic
                               (323) 302-8300




                                                          13 corporation with operations in Irvine, California and throughout the country. At all
                                                          14 relevant times, Defendant Amazon.com, Inc. met the definition of “employer”
                                                          15 and/or “covered employer” under all applicable statutes.
                                                          16        36.    Defendant Amazon Web Services, Inc. is a Delaware-registered
                                                          17 domestic corporation with operations in Irvine, California and throughout the
                                                          18 country. At all relevant times, Defendant Amazon Web Services, Inc. has been a
                                                          19 wholly owned subsidiary of Defendant Amazon.com, Inc. and met the definition of
                                                          20 “employer” and/or “covered employer” under all applicable statutes. Amazon.com,
                                                          21 Inc. and AWS share facilities, administrative functions, and employee management
                                                          22 functions and resources.
                                                          23        37.    Defendant Todd Weatherby is, upon information and belief, a resident
                                                          24 of Seattle, Washington and is the Vice President of Professional Services Worldwide
                                                          25 at Amazon Web Services, Inc., where he supervised Ms. Warner during her
                                                          26 employment at the Company and controlled the terms and conditions of her
                                                          27 employment (including her compensation and the ability to hire and fire). At all
                                                                                                  11
                                                          28   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 13 of 41 Page ID #:13




                                                           1 relevant times, Defendant Weatherby met the definitions of “employer” and/or
                                                           2 “covered employer” under all applicable statutes.
                                                           3                             FACTUAL ALLEGATIONS
                                                           4 I.      MS. WARNER’S CAREER BEFORE AND RECRUITMENT TO
                                                           5         AMAZON, AND HER ROLE AND ACCOMPLISHMENTS IN ONE
                                                           6         YEAR AT AMAZON
                                                           7         38.    Ms. Warner, who is a gay woman in her late 50s, was a Partner and
                                                           8 Vice President for nearly ten years at Ernst & Young/Capgemini (“EY”) as a Global
                                                           9 Leader in Systems Applications and Products, Customer Relations Management
                                                          10 before leading technology and cloud-based initiatives at several other world-class
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 organizations, including Salesforce.com, PricewaterhouseCoopers (“PwC”), IBM,
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 and NetApp.
                               (323) 302-8300




                                                          13         39.    At NetApp, Ms. Warner led an organization responsible for $2.4 billion
                                                          14 in revenue, a budget of $700 million, approximately 3,000 full-time employees, and
                                                          15 which provided service and support to that company’s top 100 clients (including
                                                          16 artificial intelligence solutions).    She has been credited with a wholesale
                                                          17 transformation of the services and support organizations to facilitate that company’s
                                                          18 transition to the cloud before being approached by Amazon in or around October
                                                          19 2019.
                                                          20         40.    Amazon aggressively recruited Ms. Warner to join its Professional
                                                          21 Services Group.        Ms. Warner previously had built professional services
                                                          22 organizations at Salesforce, PwC, and IBM. Although she was recognized as
                                                          23 qualified for a Vice President, Level 10 (“L10”) position, as confirmed in
                                                          24 conversations with both her recruiter and eventual boss, Todd Weatherby, she was
                                                          25 told that Amazon does not hire for L10 positions externally.
                                                          26         41.    Amazon and Mr. Weatherby succeeded in piquing Ms. Warner’s
                                                          27 interest in the position with descriptions of her wide-ranging role and the discretion
                                                                                                         12
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                           MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 14 of 41 Page ID #:14




                                                           1 and responsibility she would have. She also interviewed with several other Amazon
                                                           2 representatives in Seattle in or around December 2019, at which the depth of Ms.
                                                           3 Warner’s experience and professional achievements and qualifications were
                                                           4 thoroughly inquired into.
                                                           5         42.    Ms. Warner was told that she would be Mr. Weatherby’s replacement
                                                           6 for succession planning purposes, as no other L10 employees were being groomed
                                                           7 for that role. Ms. Warner also was told that, in light of her qualifications and
                                                           8 readiness for an L10 role, she could apply for such a role anywhere in the Company
                                                           9 at any time once she joined Amazon, and that if and when an L10 job became
                                                          10 available in Professional Services, she also could apply for that role.
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11         43.    Soon, Ms. Warner received an offer from Amazon and was told that
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 although they loved her and she was a great fit, the Company does not hire for L10
                               (323) 302-8300




                                                          13 positions much, if at all, from outside the organization, and therefore they could only
                                                          14 offer her a Level 8 (“L8”) position. Ms. Warner had been considering a few other
                                                          15 opportunities which she had declined in anticipation of Amazon’s offer, and though
                                                          16 she was disappointed by the significant pay cut she would take and narrower
                                                          17 responsibilities she would have as a result of the lower level, she believed the
                                                          18 Company’s assurances regarding her ability to apply for an L10 position soon after
                                                          19 she started. Amazon’s representatives promised Ms. Warner that she was eligible to
                                                          20 apply for a promotion without any time constraints.
                                                          21         44.    Ms. Warner started work at Amazon as Global Leader, ProServe
                                                          22 Advisory, on or around February 17, 2020. Ms. Warner was paid the capped salary
                                                          23 of $160,000, as well as bonus and stock payments that brought her total annual
                                                          24 compensation to approximately $890,000.
                                                          25         45.    Ms. Warner’s role was leading Global Advisory Professional Services,
                                                          26 referred to as AWS’s “tip of the spear,” in which her team would work with
                                                          27 executive customers to show them how AWS could transform their organizations.
                                                                                                  13
                                                          28   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                           MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 15 of 41 Page ID #:15




                                                           1 In this position, her ambit ultimately falls under Senior Leadership Team member
                                                           2 and Senior Vice President Matt Garman, who leads AWS Sales, Marketing and
                                                           3 Service.
                                                           4        46.    In Global Advisory (which she was required to take over directly a few
                                                           5 months into her tenure), Ms. Warner found that she had been handed an area that
                                                           6 previously had four different leaders in four years. Ms. Warner was also tasked with
                                                           7 building out the AWS Amazon Partner Network organization into Professional
                                                           8 Services, an effort which had failed several times in the past. Ms. Warner also was
                                                           9 given charge of Strategic Programs, another area in which several executives had
                                                          10 failed to coalesce a strategy that brought the team along.
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11        47.    Upon starting at Amazon, in great contrast to her previous roles
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 (including NetApp), Ms. Warner learned that the headcount of her team would be
                               (323) 302-8300




                                                          13 only approximately 50 employees, and that she had no budget or profit-and-loss
                                                          14 responsibilities. Ms. Warner hit the ground running at Amazon and within her first
                                                          15 month she established a COVID Business Continuity team in response to shutdowns
                                                          16 and remote work arrangements affecting customers and Amazon itself. She was
                                                          17 diving deeper to understand the Strategic Programs that were failing to achieve their
                                                          18 objectives and restructured the Advisory Team to create greater clarity of their
                                                          19 objectives and provide more value for Amazon’s customers.
                                                          20        48.    By October 2020, Ms. Warner had thoroughly gotten her arms around
                                                          21 her various roles, making headway on the goals with her Advisory area growing,
                                                          22 having made some excellent hires, and significantly growing the number of partners
                                                          23 in her area as well (including working with the CEO of Accenture). She was also
                                                          24 making a significant impact as an Advisor to the Women@ProServe affinity group
                                                          25 that was addressing the gender bias and obstacles to advancement for women that
                                                          26 are so pervasive within Professional Services.
                                                          27
                                                                                                        14
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 16 of 41 Page ID #:16




                                                           1 II.      MANAGEMENT REFUSES TO PROVIDE MS. WARNER WITH
                                                           2          ADDITIONAL RESPONSIBILITIES OR ALLOW HER TO APPLY
                                                           3          FOR A PROMOTION, CONTRARY TO WHAT SHE HAD BEEN
                                                           4          PROMISED BY AMAZON
                                                           5          49.   In light of her progress with her teams, in or around October 2020, Ms.
                                                           6 Warner asked Mr. Weatherby for more responsibility, showed him the progress
                                                           7 made in her group and explained that she easily could take on more, as the size of
                                                           8 the team was comparable to what she was handling 20 years ago or longer in the
                                                           9 scheme of her career (which Mr. Weatherby would have known from the recruiting
                                                          10 process).
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11          50.   Yet, Mr. Weatherby turned her down flat. He refused to give her any
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 more responsibility and simply declared that she had not proved capable of taking
                               (323) 302-8300




                                                          13 on more responsibility and that she did not understand Amazon’s culture. Mr.
                                                          14 Weatherby further asserted (without any concrete basis) that Ms. Warner has “sharp
                                                          15 elbows” and that she somehow does not listen well enough. It was immediately
                                                          16 obvious that these were vague, intangible criticisms and rationalizations.
                                                          17          51.   During 2020, Ms. Warner had on occasion asked Mr. Weatherby, “have
                                                          18 we considered” various things, which Mr. Weatherby took as her supposedly “being
                                                          19 very critical,” despite the fact that she was in fact being curious, having a bias for
                                                          20 action, thinking outside the box, and identifying areas for improvement (as one
                                                          21 would expect of any new, high-ranking executive). Indeed, Ms. Warner, who has
                                                          22 been a successful member of many teams, asked Mr. Weatherby in response to his
                                                          23 brusque rejection of her requests whether she had presented herself inappropriately
                                                          24 or offended others at any point and that she would want to know if that was the case.
                                                          25 Mr. Weatherby could not give any concrete examples at all beyond his visceral
                                                          26 feelings towards Ms. Warner.
                                                          27
                                                                                                         15
                                                          28       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                           MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 17 of 41 Page ID #:17




                                                           1        52.    It was apparent that Mr. Weatherby was very uncomfortable with Ms.
                                                           2 Warner’s presence in his organization due to her outspokenness regarding challenges
                                                           3 within Professional Services, her support of other employees, particularly women,
                                                           4 and her willingness to escalate such issues. Indeed, Ms. Warner escalated issues on
                                                           5 several occasions and where appropriate communicated them in terms of seeming
                                                           6 discrimination against female employees in the group. Others in ProServe had
                                                           7 recognized how helpful Ms. Warner could be based on her experience, integrity
                                                           8 without fear, understanding, and the contributions she already had made in her time
                                                           9 at the Company.       Colleagues have commented that Ms. Warner was more
                                                          10 Amazonian than other managers and was “a breath of fresh air,” among other
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 compliments and endorsements of her approach and style.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12        53.    Indeed, Ms. Warner’s Forte 2021 review comments from both peers
                               (323) 302-8300




                                                          13 and her direct reports are effusive, with multiple peers noting how well her prior
                                                          14 executive experience fits with her role and the organization’s goals, and her team
                                                          15 members praising her support and honesty. Both peers and direct reports alike noted
                                                          16 Ms. Warner’s passion and willingness to speak plainly, and how quickly she has
                                                          17 learned the organization’s workings.
                                                          18        54.    Peer comments included: “Cindy has incredible energy, brings a lot of
                                                          19 positivity and is not afraid to speak her mind, especially when she sees something
                                                          20 wrong. She is a team player, and is a good listener. She is unafraid to let go of her
                                                          21 beliefs and learn;” “Cindy has the best business judgment I’ve seen in my career;”
                                                          22 “Cindy is able to manage diverse perspectives and opinions to draw practical
                                                          23 approaches and bring teams together by focusing on what’s best for the customer.
                                                          24 Her ability to remove emotion from conversations and drive to fact[-]based decision
                                                          25 making is a valuable asset for everyone she works with;” and “Cindy thinks big and
                                                          26 demonstrates backbone when challenging us to think more long term about
                                                          27 ProServe’s partner program.”
                                                                                                        16
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 18 of 41 Page ID #:18




                                                           1        55.    In November 2020, when it was announced that Andy Bailey, a peer of
                                                           2 Ms. Warner, was leaving, Mr. Weatherby was exploring what to do with Mr.
                                                           3 Bailey’s role (L8 Director, Global Verticals and Strategic Accounts) running
                                                           4 strategic accounts and industry verticals, which came with a 600-employee team.
                                                           5 Ms. Warner suggested to Mr. Weatherby that Mr. Bailey’s group could be combined
                                                           6 with hers (Bailey’s group and Ms. Warner’s team handle global accounts and
                                                           7 industry verticals and have many synergies), which would save headcount. In
                                                           8 addition, it would have given Ms. Warner an opportunity to demonstrate that she
                                                           9 could take on more remit and her capabilities (which already were well-established
                                                          10 based on her track record and the L10 role Amazon already had recruited her for).
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 Mr. Weatherby again told Ms. Warner that she was neither capable nor competent
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 to lead Mr. Bailey’s team.
                               (323) 302-8300




                                                          13        56.    In or around January 2021, Ms. Warner read a document showing that
                                                          14 an L10 role in Professional Services was being hired from outside the Company.
                                                          15 This turned out to be for Mr. Bailey’s replacement. Ms. Warner again asked to be
                                                          16 considered for the role as Mr. Bailey’s replacement at the L10 level, and whether
                                                          17 she could apply for the role. Naturally, Ms. Warner thought back to discussions with
                                                          18 Amazon during her recruitment, when she was told that L10 roles were only rarely
                                                          19 filled from outside the Company, and that she could apply for such roles promptly
                                                          20 upon joining Amazon.
                                                          21        57.    Mr. Weatherby refused and said that he was not and would not consider
                                                          22 Ms. Warner or anyone else in her “L8 peer group” for an L10 position. This turned
                                                          23 out to be completely and knowingly false.
                                                          24        58.    The job description for Mr. Bailey’s L10 role was soon distributed
                                                          25 externally, contrary to what Ms. Warner had been told by Mr. Weatherby about
                                                          26 Amazon’s policy against hiring from outside to fill such roles. The job was
                                                          27 described as: “Vice President, Global Verticals and Strategic Accounts to have
                                                                                                    17
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 19 of 41 Page ID #:19




                                                           1 industry shaping impact by leading a broad scope of strategic, multinational
                                                           2 customer accounts and consulting teams at AWS. This executive will provide
                                                           3 leadership on the largest and most complex IT transformation projects across a
                                                           4 variety of industries, including Media and Entertainment, Health Care and Life
                                                           5 Sciences, Industrial….”
                                                           6        59.    Ms. Warner’s previous experience (and even what she did at AWS for
                                                           7 the past year) was just about a perfect match for the description of the ideal candidate
                                                           8 for the role: “The ideal candidate must be able to lead global teams at scale. They
                                                           9 must be a trusted advisor to CxOs with a successful track record of
                                                          10 selling/positioning consulting work to the largest global enterprises. The successful
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 candidate will bring a high-level of gravitas, astute judgment, effective negotiation
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 and influencing expertise, and exceptional people leadership skills. This leader will
                               (323) 302-8300




                                                          13 have Digital/cloud transformation experience, as well as the ability to easily distill
                                                          14 and sell complex solutions and engagements that will have industry shaping impact.”
                                                          15        60.    Ms. Warner has many years of IT advisory experience and leadership
                                                          16 of teams of a global scope, including work leading the design and implementation
                                                          17 of tech solutions and cloud-based systems across lines of business and for C-suite
                                                          18 contacts and Fortune 500 customers in a host of industries (such as Microsoft, GE,
                                                          19 Ford, and others).
                                                          20        61.    Indeed, Amazon and its recruiter had recognized that Ms. Warner
                                                          21 already was well-qualified for an L10 role at the Company. Ms. Warner’s work and
                                                          22 excellent track record over more than 30 years, from EY to Salesforce to PwC to
                                                          23 IBM, NetApp, and others all provided the precise background called for by Mr.
                                                          24 Bailey’s position. This was the same experience noted by peers and direct reports
                                                          25 as pivotal in Ms. Warner’s success during her first year at AWS, as further reflected
                                                          26 in her Forte feedback.
                                                          27
                                                                                                         18
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 20 of 41 Page ID #:20




                                                           1        62.    Ms. Warner could see from the job description for the position that she
                                                           2 was, if anything, overqualified for the L10 role being filled. She raised the matter
                                                           3 with Human Resources in order to make sure that they knew that she was not being
                                                           4 allowed to apply for the job and had not received any concrete explanation as to
                                                           5 why.
                                                           6        63.    Ms. Warner also talked again with Mr. Weatherby and showed him her
                                                           7 resume/CV, explaining her experience in order to clear up any misunderstanding and
                                                           8 show that she was, in fact, thoroughly qualified for the L10 job. Ms. Warner pointed
                                                           9 out that anyone applying from outside Amazon also would need to demonstrate their
                                                          10 qualifications through past experience, and said she was not sure why she would not
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 be considered on the same basis. In fact, Ms. Warner had the advantage of already
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 having been vetted by the Company for hire and some high-level experience at
                               (323) 302-8300




                                                          13 Amazon, getting to know its organization and culture.
                                                          14        64.    In response to these highly reasonable observations and requests, Mr.
                                                          15 Weatherby curtly told Ms. Warner that he did not care, that he was not considering
                                                          16 Ms. Warner or her “peers,” and that he would not consider Ms. Warner until she
                                                          17 supposedly showed that she was competent and could handle the job that she already
                                                          18 was in, heading a team of 50 full-time employees.
                                                          19        65.    Human Resources escalated the matter to Lou Manfredo (head of
                                                          20 Human Resources for AWS), who declared that it was up to Mr. Weatherby, that he
                                                          21 could do as he pleased, and that if he did not want to consider Ms. Warner for the
                                                          22 job, then he did not have to do so.
                                                          23        66.    The next month, in or around February 2021, Andy Jassy, AWS CEO,
                                                          24 emailed Mr. Weatherby about a customer company whose CEO needed AWS’s help.
                                                          25 Mr. Weatherby forwarded the message to Ms. Warner and Professional Services
                                                          26 Director (at that time) Dave Lavanty. Mr. Jassy appears to have had a “top to top”
                                                          27 meeting with Amazon’s C-suite customer executives.
                                                                                                   19
                                                          28   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 21 of 41 Page ID #:21




                                                           1        67.    Once Mr. Lavanty and Ms. Warner received the email, Ms. Warner
                                                           2 shared that she and her team members had been working on the relationship with
                                                           3 that same customer for six months, including with people in their C-suite, and that
                                                           4 she and her direct reports would be happy to help. However, Mr. Lavanty decided
                                                           5 that he and his people instead would take over responsibility for the entire customer
                                                           6 relationship from Ms. Warner and her team.
                                                           7        68.    In fact, Mr. Lavanty stated via email to Doug Smith that “You and I are
                                                           8 going to work on this one together.” Ms. Warner had done nothing wrong and there
                                                           9 was no business reason for this change. Mr. Lavanty was merely moving in to
                                                          10 assume what he must have believed was an opportunity to work on a relationship
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 that had the attention of Mr. Jassy.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 III.   MS. WARNER IS THE TARGET OF ABUSIVE TREATMENT AND
                               (323) 302-8300




                                                          13        UNMISTAKABLY SEXIST EPITHETS IN THE PRESENCE OF
                                                          14        HUMAN RESOURCES PERSONNEL, DEMONSTRATING THE
                                                          15        GENDER BIAS OF HER IMMEDIATE MALE SUPERVISORS
                                                          16        69.    When Ms. Warner questioned whether the Change Healthcare
                                                          17 relationship should simply be handed over to Mr. Lavanty, he became furious. Mr.
                                                          18 Weatherby also got involved, and when it appeared that he might also have doubts
                                                          19 about Mr. Lavanty’s move, Mr. Lavanty became even angrier and made a false claim
                                                          20 about a deliverable that was due to the customer. Much of these discussions were
                                                          21 documented in chats over Chime (including with Human Resources).
                                                          22        70.    Ms. Warner proposed a call for Monday, February 15, 2021 in an
                                                          23 attempt to resolve the issue and ensure there was no negative customer impact in
                                                          24 connection with the deliverable, as Mr. Lavanty had falsely asserted. Ms. Warner
                                                          25 got on the call with Mr. Lavanty and HR representative Ed Salas (who Ms. Warner
                                                          26 had asked to be on the line).
                                                          27
                                                                                                        20
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 22 of 41 Page ID #:22




                                                           1        71.    On the call, Mr. Lavanty tore into Ms. Warner (who had been criticized
                                                           2 herself for supposed “sharp elbows”) and began outright and repeatedly screaming,
                                                           3 “Do you know what you’ve done? Do you know the mess you’ve created? I can’t
                                                           4 believe you’ve done this to me! How dare you do this to me!” and other furious, out
                                                           5 of control statements.
                                                           6        72.    Mr. Salas suggested that Mr. Lavanty calm himself.
                                                           7        73.    Instead, Mr. Lavanty doubled down on his unacceptable and abusive
                                                           8 conduct, yelling at Ms. Warner that, “You are nobody! You’ve done nothing in this
                                                           9 organization! I’m going to make damn sure you go nowhere in this organization!”
                                                          10 Mr. Lavanty continued, “You and Amanda Rankin [one of Ms. Warner’s direct
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 reports who had been working on the customer relationship] are idiots! No one
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 wants to work with either of you.”
                               (323) 302-8300




                                                          13        74.    Mr. Salas interjected by saying, “Dave. Stop. Stop now.”
                                                          14        75.    Mr. Lavanty then made the nature of his ire very clear, saying: “I’m not
                                                          15 working with her, she’s a bitch!”
                                                          16        76.    Mr. Salas warned Mr. Lavanty again to stop and reminded him that that
                                                          17 call was supposed to be about one topic only – the customer relationship. Ms.
                                                          18 Warner pointed out that the call was about only whether a deliverable was due to the
                                                          19 customer and ensuring that they did not suffer any negative effects. Mr. Lavanty
                                                          20 then confirmed that his previous statements on the subject had been false, saying, “I
                                                          21 don’t know if there’s a deliverable here. Don’t you ever question me.” Mr. Lavanty
                                                          22 then disconnected from the call, seemingly hanging up on Ms. Warner and Mr. Salas.
                                                          23        77.    Mr. Salas was shocked, and said, “I have never ever witnessed an
                                                          24 assault on another employee like this in all my years in HR. Cindy, I need to do
                                                          25 something about this. Yes, I’m taking issue with this.” Mr. Salas asked for Ms.
                                                          26 Warner’s permission to bring what occurred on the call to the attention of other HR
                                                          27 and/or Employee Relations employees. In response, Ms. Warner expressed her
                                                                                                  21
                                                          28   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 23 of 41 Page ID #:23




                                                           1 desire for him to do so and gave the go-ahead to escalate the issue of the disturbing,
                                                           2 discriminatory incident. Shortly after the call, Mr. Salas sent Ms. Warner a copy of
                                                           3 the code of conduct in order to demonstrate that Mr. Lavanty’s behavior was not
                                                           4 only a violation of the code of conduct, but also a terminable offense.
                                                           5        78.    A member of Employee Relations called Ms. Warner later, and Mr.
                                                           6 Salas also followed up with Ms. Warner later that week.
                                                           7        79.    Ms. Warner could hardly sleep for a week, with Mr. Lavanty’s raging,
                                                           8 abusive language ringing in her ears for days afterwards and a new, very present fear
                                                           9 of retaliation preoccupying her thoughts.
                                                          10        80.    Around two weeks later, Employee Relations contacted Ms. Warner
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 (she had not heard at all from Mr. Weatherby or Mr. Garman) to tell her that the
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 matter had been investigated and escalated all the way to Mr. Jassy. However,
                               (323) 302-8300




                                                          13 despite the Employee Relations person’s admitted disbelief at Mr. Lavanty’s
                                                          14 conduct and finding that the verbal assault was completely inappropriate, Ms.
                                                          15 Warner was told that the ultimate decision on what to do (if anything) was left up to
                                                          16 Mr. Weatherby.
                                                          17        81.    During the week of March 1, 2021, Ms. Warner was called by Toni
                                                          18 Handler of HR and told that a meeting was being set up for the following Monday.
                                                          19 Ms. Warner received an email from Mr. Lavanty that week to the effect that it
                                                          20 seemed he was not at his best during their meeting, that Ms. Warner misunderstood
                                                          21 his intentions (“I realize how my words and/or tone may have been received as
                                                          22 dismissive and/or disrespectful.”), that he meant no disrespect and he was sorry if
                                                          23 Ms. Warner took what he said negatively.
                                                          24        82.    Obviously, this evasive non-apology was insult being added to injury,
                                                          25 and were it not so distasteful, it would be laughable how closely the formulation of
                                                          26 Mr. Lavanty’s email resembles so many other insincere, inchoate public “apologies”
                                                          27
                                                                                                         22
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 24 of 41 Page ID #:24




                                                           1 from powerful men whose sexist, discriminatory behavior has landed them in a
                                                           2 position where they might face consequences.
                                                           3         83.   On or around Monday, March 8, 2021, Ms. Warner had a call with Mr.
                                                           4 Weatherby, Ms. Handler, and Mr. Lavanty. Mr. Weatherby turned the call into an
                                                           5 opportunity to grill Ms. Warner about why she thought Mr. Lavanty was trying to
                                                           6 take over the customer relationship (as though this was not already obvious and a
                                                           7 declared goal of Lavanty).
                                                           8         84.   Ms. Warner forwarded Mr. Weatherby various Chime messages that
                                                           9 clearly showed what Mr. Lavanty was doing, with Mr. Lavanty openly expressing
                                                          10 his intentions to “take this over” and saying that Ms. Warner had to “turn over your
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 work and get out of the way.”
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12         85.   Mr. Weatherby appeared determined to avoid the subject of Mr.
                               (323) 302-8300




                                                          13 Lavanty’s outrageous, discriminatory attack on Ms. Warner altogether, and instead
                                                          14 tried to turn the spotlight on Ms. Warner and suggest (absurdly and offensively) that
                                                          15 she had somehow precipitated the barrage from Mr. Lavanty. This gambit, too,
                                                          16 demonstrated clear retaliatory animus against Ms. Warner.
                                                          17         86.   Ms. Warner finally said, “Are we going to talk about the assault? I
                                                          18 thought that was the nature of this phone call.”
                                                          19         87.   Mr. Weatherby said nothing in response.
                                                          20         88.   Ms. Handler said that she also thought a discussion of Mr. Lavanty’s
                                                          21 conduct was the purpose of the call. Ms. Warner made it clear that Mr. Lavanty’s
                                                          22 email was not an apology and that she did not misunderstand anything, whether it
                                                          23 was his tone, words, threats, etc. She got all of it, and it was not acceptable.
                                                          24         89.   Again, Mr. Weatherby, their mutual supervisor, did not say a word.
                                                          25         90.   Ms. Warner said that she would do her best to forge ahead because they
                                                          26 are peers, but that her trust in Mr. Lavanty had been diminished. The call ended
                                                          27
                                                                                                         23
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 25 of 41 Page ID #:25




                                                           1 without Mr. Weatherby admonishing Mr. Lavanty in any way whatsoever, nor
                                                           2 offering any comment on the sexist behavior.
                                                           3        91.    Just three days later, on or around March 11, 2021, Mr. Weatherby
                                                           4 circulated a terse announcement that Mr. Lavanty had been promoted to Vice
                                                           5 President.
                                                           6        92.    It is well-known at Amazon that Mr. Lavanty has been the subject of
                                                           7 various harassment, discrimination, and other complaints at the Company. Mr.
                                                           8 Weatherby is reputed to have run interference for Mr. Lavanty on several of these
                                                           9 complaints, and it appears that Mr. Lavanty’s open eruption of animus towards Ms.
                                                          10 Warner is only the latest example of such shielding from discipline. On the contrary,
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 Mr. Lavanty was handsomely rewarded despite his abysmal, even hateful, conduct
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 that violated the Company’s Code of Conduct and amounted to terminable offenses.
                               (323) 302-8300




                                                          13        93.    Not only was Mr. Lavanty spared from any discipline or consequences,
                                                          14 but Mr. Weatherby had falsely told Ms. Warner that neither she nor any of her other
                                                          15 peers would be considered for the L10 position to which Mr. Lavanty was elevated.
                                                          16 Therefore, Mr. Weatherby cleared the way for Mr. Lavanty on that score as well,
                                                          17 eliminating any other candidates for the open L10 position.
                                                          18        94.    Ms. Warner’s record and experience demonstrate that she was
                                                          19 undoubtably far more qualified than Mr. Lavanty (including in the area of
                                                          20 Professional Services). For example, Ms. Warner achieved Senior Vice President
                                                          21 status at several large public companies and has a track record of managing bigger
                                                          22 teams with significantly larger budgets and revenues than Mr, Lavanty.
                                                          23        95.    Amazon’s decision to deprive Ms. Warner of opportunities for
                                                          24 promotion into the L10 role was particularly egregious because Ms. Warner was
                                                          25 already performing functions that amounted to a L10 role.
                                                          26        96.    By way of example only, among other responsibilities that were
                                                          27 consistent with an L10 role, Ms. Warner often was used as a surrogate for Mr.
                                                                                                   24
                                                          28   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 26 of 41 Page ID #:26




                                                           1 Weatherby in meetings with some of Amazon’s most senior leaders and business
                                                           2 partners, such as Mr. Jassy or Accenture CEO Julie Sweet.
                                                           3        97.    Amazon therefore required Ms. Warner to perform work that was
                                                           4 consistent with an L10 role, while denying her the same compensation and title/level
                                                           5 that they provided to her equally or less-experienced male colleagues at the
                                                           6 Company who were officially designated as L10 employees (and compensated as
                                                           7 much as $1 million or more annually than what Ms. Warner was being paid).
                                                           8        98.    Later, on March 11, 2021, Ms. Warner had a one-on-one meeting with
                                                           9 Mr. Weatherby. Mr. Weatherby asked Ms. Warner how she though the Monday
                                                          10 meeting with Mr. Lavanty had gone. Ms. Warner honestly answered that she thought
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 it had been awful, in part because Mr. Weatherby had said nothing about Mr.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 Lavanty’s conduct. She also let Mr. Weatherby know that others in the group also
                               (323) 302-8300




                                                          13 were shocked by Mr. Lavanty’s promotion, particularly because they knew Mr.
                                                          14 Lavanty had been the subject of several complaints and investigations by Employee
                                                          15 Relations.
                                                          16        99.    Mr. Weatherby let Ms. Warner know that Mr. Lavanty’s promotion had
                                                          17 been approved the same day as his outburst, Monday, March 8, 2021, which meant
                                                          18 that he had been promoted despite his openly sexist and abusive conduct towards
                                                          19 Ms. Warner, which should have proven his unsuitability for a highly senior role, as
                                                          20 it was very recent and unquestionably violated Amazon’s Code of Conduct (along
                                                          21 with his other alleged harassing and discriminatory conduct).
                                                          22        100. Unbelievably, this promotion made Mr. Lavanty, a man who has called
                                                          23 Ms. Warner a “nobody,” “of no interest,” an “idiot,” and a “bitch,” her superior. Mr.
                                                          24 Weatherby apparently believed that this is an acceptable state of affairs in the
                                                          25 Professional Services group.
                                                          26
                                                          27
                                                                                                        25
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 27 of 41 Page ID #:27




                                                           1 IV.    THE DISPARATE TREATMENT AND VERBAL ABUSE OF MS.
                                                           2        WARNER BY AWS’S MANAGEMENT IS ONLY ONE OF THE
                                                           3        MOST RECENT EXAMPLES OF DISCRIMINATORY AND
                                                           4        RETALIATORY CONDUCT AGAINST MS. WARNER AND
                                                           5        OTHERS THAT HAVE BEEN OVERLOOKED BY AMAZON
                                                           6        101. Among Ms. Warner’s peers, the promotion of Mr. Lavanty was viewed
                                                           7 as a reward to someone who was close with and had been loyal to Mr. Weatherby
                                                           8 and a ratification of a “white boys’ club” in which social cohesion was prized over
                                                           9 new ideas and even results (it happened despite what Ms. Warner has been told are
                                                          10 consistent performance shortcomings on the part of Mr. Lavanty).
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11        102. Colleagues again discussed, as they had before, the fact that many
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 women in the group who had spoken up about Mr. Lavanty and other issues were
                               (323) 302-8300




                                                          13 often moved, demoted, transferred to another matter, or felt forced to leave the
                                                          14 Company altogether because their position was no longer tenable as their prospects
                                                          15 had evaporated.
                                                          16        103. The members of the Women@ProServe group were so disturbed by Mr.
                                                          17 Lavanty’s elevation that they discussed writing an account of their experiences with
                                                          18 gender discrimination to be read at a future Professional Services meeting. High-
                                                          19 ranking female colleagues feel so hopeless and marginalized under Mr. Weatherby’s
                                                          20 management that they have cried while discussing their experiences with Ms.
                                                          21 Warner.
                                                          22        104. The Women@ProServe group, in light of the deference given to Mr.
                                                          23 Weatherby by Employee Relations and HR, is unsure how to successfully get
                                                          24 Amazon to finally address the protection he has given to men who treat female
                                                          25 colleagues with open contempt, as well as the fact that even the most qualified and/or
                                                          26 accomplished women in the group get few resources and small roles with little
                                                          27
                                                                                                        26
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 28 of 41 Page ID #:28




                                                           1 authority or influence (such as Ms. Warner herself and a female peer with only a
                                                           2 modest team).
                                                           3        105. For Ms. Warner, the warning signs that women are treated with
                                                           4 disregard and are at a sizable disadvantage in Professional Services surfaced early
                                                           5 in her tenure. On or around March 12, 2020, less than a month after she started, Mr.
                                                           6 Weatherby and Ms. Warner exchanged Chime messages after a Women@ProServe
                                                           7 monthly call. Mr. Weatherby messaged Ms. Warner about a female employee who
                                                           8 had talked about being upset that a male employee had taken credit for her work and
                                                           9 published it in his own name. Mr. Weatherby did not understand why the employee
                                                          10 was so bothered by this. Ms. Warner observed that there were concerns in the group
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 about the treatment of women and that this was the kind of issue that frequently
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 comes up regarding how women are treated and taken advantage of in an
                               (323) 302-8300




                                                          13 organization.
                                                          14        106. On or around April 7, 2020, Mr. Weatherby asked Ms. Warner to
                                                          15 “intervene” in the Women@ProServe Chime room because there had been a number
                                                          16 of escalations out of the discussions in its chat room. He singled out one specific
                                                          17 female employee as making supposedly unfounded assertions about men taking
                                                          18 credit for or otherwise downplaying women’s contributions or excluding them from
                                                          19 opportunities to provide input. Mr. Weatherby was irritated by this and said that the
                                                          20 employee’s observations and feelings were not accurate or constructive.
                                                          21        107. He asked Ms. Warner to reach out to and immediately start working
                                                          22 with the President of Women@ProServe, to change the direction of the conversation
                                                          23 and make things more positive. He also named other women who he believed were
                                                          24 speaking out of turn by commenting on areas in which they did not work and went
                                                          25 so far as to label one person’s observations as “toxic.”
                                                          26        108. Mr. Weatherby appeared panicked that the women were having these
                                                          27 discussions in a public, open forum, and urgently wanted it to end. In particular, he
                                                                                                       27
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 29 of 41 Page ID #:29




                                                           1 said that the assertion that men were taking credit for the work of female employees
                                                           2 and suppressing their visibility and leadership “is the part I’m most concerned
                                                           3 about.” Mr. Weatherby did not want the concerns addressed – he wanted the
                                                           4 discussion of such concerns to be cut off.
                                                           5        109. Later in April 2020, Mr. Weatherby blocked the rehire of a former
                                                           6 Amazon employee, Mike Owens, who had been vocal about issues in Professional
                                                           7 Services, including the bullying, discriminatory conduct of male employee Pravin
                                                           8 Raj (whose discriminatory and harassing conduct has been complained of by several
                                                           9 other employees as well). Despite the fact that the hiring loop for Mr. Owens was
                                                          10 “inclined” (including Ms. Warner, the hiring manager, who had worked with Mr.
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 Owens at two other companies), Mr. Weatherby refused to allow him to be rehired,
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 offering only a vague criticism of his resume.
                               (323) 302-8300




                                                          13        110. To Ms. Warner, it appeared that it was Mr. Owens’s willingness to
                                                          14 speak up that Mr. Weatherby did not like. Ms. Warner escalated the issue regarding
                                                          15 the blocking of the hire as it was against policy, but nothing was done. As an
                                                          16 indication of how solid a candidate he was, Mr. Owens was hired by a different part
                                                          17 of Amazon around six months later.
                                                          18        111. On or around June 2, 2020, within three months of her being on the job,
                                                          19 Ms. Warner ferreted out an Advisory employee who had been at the Company for
                                                          20 well over a year (March 2019) but was working full-time as a partner for a consulting
                                                          21 firm while also “working” at Amazon full-time. This employee was previously
                                                          22 assigned to report to Mr. Weatherby and then was assigned to report to Ms. Warner.
                                                          23 The employee, a white male, was chronically absent from meetings, did not follow
                                                          24 up on assignments from Mr. Weatherby, and was described by Mr. Weatherby to
                                                          25 Ms. Warner as merely “disconnected.” This person also had been rated as meeting
                                                          26 expectations by Mr. Weatherby. Mr. Weatherby had to admit that, “I’m feeling
                                                          27 pretty stupid for that happening under my nose.”
                                                                                                      28
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 30 of 41 Page ID #:30




                                                           1         112. Yet, when female employees (including senior women such as Ms.
                                                           2 Warner or another female peer) miss a meeting or call for any reason, Mr. Weatherby
                                                           3 rails against and berates them, while this white male employee skated by barely
                                                           4 working and being chronically absent for well over a year (and who knows how
                                                           5 much longer it would have been if Ms. Warner had not zeroed in on him).
                                                           6         113. The absentee employee was soon terminated, and Ms. Warner took over
                                                           7 his group, which had gone through several unsuccessful managers in recent years,
                                                           8 including Pravin Raj.
                                                           9         114. By way of example only, regarding common manifestations of
                                                          10 disparate gender-based attitudes and treatment in ProServe, on or around June 15,
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 2020, Mr. Weatherby scolded Ms. Warner over Chime for not having read a paper
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 in its entirety before a call even though she had received it late the night before and
                               (323) 302-8300




                                                          13 thought it would be reviewed on the call (he called it a “fuzzy discussion”). Days
                                                          14 later, on or around June 17, 2020, Mr. Weatherby told Ms. Warner via Chime that,
                                                          15 “I like your tone today! You are asking questions, showing curiosity and not making
                                                          16 statements or judgments. Keep it up.”
                                                          17         115. Clearly, Mr. Weatherby wanted Ms. Warner to be submissive and
                                                          18 unassertive, which, based upon his protection of Mr. Lavanty, is not what he expects
                                                          19 from his male direct reports. Mr. Weatherby also requires Ms. Warner to get his
                                                          20 approval on any significant decisions and action, whereas her male peers go about
                                                          21 their business without oversight (as illustrated by the incident with the absentee
                                                          22 employee and many others).
                                                          23         116. By way of another example, Mr. Weatherby leveled the weak criticism
                                                          24 that Ms. Warner was not “demonstrating frugality” because she sent out holiday care
                                                          25 packages to employees as a teambuilding effort, while many of her male peers were
                                                          26 doing similar things. This rang particularly hollow during 2020, a year that the
                                                          27
                                                                                                         29
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 31 of 41 Page ID #:31




                                                           1 Company avoided so many of the usual expense associated with having employees
                                                           2 in the office.
                                                           3         117. A further example of this type of disparate treatment (which echoed
                                                           4 concerns of other female ProServe employees, too) occurred in or around October
                                                           5 2020, after Ms. Warner took the opportunity to visit with several employees (in a
                                                           6 properly socially distant manner) while she was on the road traveling from her
                                                           7 Michigan home to spend several months at her California home. She blogged about
                                                           8 the trip and visits to her team members, and the effort to meet them even amid the
                                                           9 pandemic was a hit with her reports and she got great feedback that it created a
                                                          10 feeling of connection and caring. When Ms. Warner mentioned these meetings
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 during a Leadership Team meeting, Mr. Weatherby panned the idea and said that he
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 was not sure what sort of “obsession” this demonstrated, and he found it odd. Ms.
                               (323) 302-8300




                                                          13 Warner said to the group that she believed it demonstrated employee obsession and
                                                          14 that she felt that the Company’s leadership principles should account for that as well.
                                                          15         118. Tellingly, just one month later, Mr. Lavanty suggested a 15th leadership
                                                          16 principle within Professional Services called “Employee Obsession,” and said he
                                                          17 had someone on his team write a short narrative introducing the idea. Mr. Weatherby
                                                          18 was enthusiastic and “inclined” about this and told Mr. Lavanty to form a team
                                                          19 around the idea, which has gone ahead. A clearer illustration of the professional
                                                          20 concerns of the women in Professional Services could hardly be presented.
                                                          21         119. Also on June 17, 2020, Mr. Weatherby sent Ms. Warner a Chime
                                                          22 message asking her for help due to female employees having left the group
                                                          23 Women@ProServe and saying that “leadership isn’t doing enough.” Mr. Weatherby
                                                          24 complained that another female employee had stopped listening circles from being
                                                          25 scheduled and he blamed her for some women not wanting to be part of
                                                          26 Women@ProServe. Ms. Warner pointed out that bumps in the road were to be
                                                          27
                                                                                                         30
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 32 of 41 Page ID #:32




                                                           1 expected and should not dissuade one from further efforts to achieve equity or take
                                                           2 away from progress that is made.
                                                           3         120. Ms. Warner advised Mr. Weatherby not to leap to the conclusion that
                                                           4 the group’s efforts were for naught or counterproductive. Mr. Weatherby responded,
                                                           5 “Ok, I’ll not leap. But I am on the ledge and need you to pull me back!” In this
                                                           6 same exchange, Mr. Weatherby made it clear that his primary concern was that his
                                                           7 perceived progress on inclusion and diversity at AWS would be tainted.
                                                           8         121. In August 2020, a few months later, Mr. Lavanty and another AWS
                                                           9 executive, Pravin Raj, apparently were the unnamed subjects of a LinkedIn blog post
                                                          10 by a former employee. The post discussed the use of homophobic language and
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 other abusive, harassing, and discriminatory conduct.
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12         122. Ms. Warner learned that Mr. Lavanty had allegedly used homophobic
                               (323) 302-8300




                                                          13 language and that the post was referring to that incident. The post attracted attention
                                                          14 at AWS and, in late August 2020, a Diversity & Inclusion (“D&I”) leader raised the
                                                          15 blog post at a meeting in order to discuss with Professional Services employees how
                                                          16 it made them feel and what portions of the post were true.
                                                          17         123. Mr. Weatherby and Mr. Lavanty became furious at this, with Mr.
                                                          18 Lavanty yelling at the Black female D&I leader, “How dare you bring this up, that
                                                          19 guy is a piece of shit—in front of Leadership Team!” In response, the D&I person
                                                          20 evenly stated that the employees in the group should have an honest conversation
                                                          21 about the post. Mr. Lavanty proceeded to express homophobic views by discounting
                                                          22 the opinion of the gay male employee who authored the post due to the “choices he
                                                          23 had made in his life.” Ms. Warner was shocked and offended by Mr. Lavanty’s
                                                          24 discriminatory remarks, and by the fact that, once again, Mr. Lavanty’s volatile,
                                                          25 hateful behavior was permitted to go unchecked. Notably, after this blow-up and
                                                          26 demonstration of retaliatory animus, the D&I employee soon turned in her
                                                          27 resignation and moved to an entirely different group.
                                                                                                       31
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 33 of 41 Page ID #:33




                                                           1        124. Despite all of this, Ms. Warner was undaunted in raising with Mr.
                                                           2 Weatherby how her status as a woman seemed to affect perceptions of her work (and
                                                           3 that of other women in Professional Services). Mr. Weatherby and other members
                                                           4 of the Leadership Team are generally very complimentary of the work of other white
                                                           5 males, but when someone such as the Black female D&I employee raises a different
                                                           6 perspective, they are quick to pile on and even attempt to humiliate and intimidate
                                                           7 the person.
                                                           8        125. In multiple one-on-one meetings, Ms. Warner has defended her work
                                                           9 product and pointed out examples of work by male colleagues that was lackluster
                                                          10 (especially by comparison). She has pointed out that, because she is a woman, she
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 can expect and will get a public flogging and humiliating treatment, whereas “one
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 of the boys” will get praise. In response to these observations, which she has made
                               (323) 302-8300




                                                          13 more than once, Mr. Weatherby generally merely shrugs and declines to respond.
                                                          14        126. Ms. Warner has learned from personal experience that Mr. Weatherby
                                                          15 tends to criticize women for conduct that goes unremarked when male managers do
                                                          16 the same and much worse. Although he has chided Ms. Warner for having “sharp
                                                          17 elbows,” a line parroted by Mr. Lavanty, there is ample evidence that aggression and
                                                          18 totally unprofessional displays of volcanic anger by men are ignored or seen as par
                                                          19 for the course. Other men in the group also appear to have taken their cues from the
                                                          20 top male managers in their bullying behavior, deriding an employee as a “minor
                                                          21 league player” and ridiculing praise for employees who are not part of the in-group.
                                                          22        127. When Ms. Warner pointed out the inappropriate nature of such conduct,
                                                          23 Mr. Weatherby called out Ms. Warner in their next one-on-one meeting, saying,
                                                          24 “You were wrong to do that.” On such occasions and others, Mr. Weatherby would
                                                          25 resort to the vague refrain and excuse that, “You need to learn the culture here.”
                                                          26 Needless to say, the “culture” at Amazon should not include ridicule, abuse,
                                                          27
                                                                                                       32
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 34 of 41 Page ID #:34




                                                           1 disregard for employees’ feelings of marginalization, and displays of retaliatory
                                                           2 animus when people raise legitimate concerns.
                                                           3         128. Unfortunately, Mr. Weatherby recently again showed his displeasure
                                                           4 with Ms. Warner regarding her speaking up about improper, discriminatory conduct.
                                                           5 During the same one-on-one meeting, in early March 2021, when Mr. Weatherby
                                                           6 had asked about the call with Mr. Lavanty, he was reviewing Ms. Warner’s goals for
                                                           7 this year.
                                                           8         129. At one point, Mr. Weatherby said, “It would be great if you can create
                                                           9 definition around our Go to Market, because nobody really understands….” He
                                                          10 stopped and then sarcastically said, “Oh, I better not use that word.” Ms. Warner
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 genuinely asked what word he meant. Mr. Weatherby then sourly said, “I better not
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 use the word ‘nobody.’ You might take it the wrong way.”
                               (323) 302-8300




                                                          13         130. This was a pointed reference to Ms. Warner’s objection to Mr. Lavanty
                                                          14 calling her a “nobody.” Needless to say, this unmistakable evidence of lingering
                                                          15 anger towards Ms. Warner for her legally protected complaint about Mr. Lavanty
                                                          16 regarding his discriminatory, harassing conduct has caused great anxiety and
                                                          17 apprehension of retaliation. Mr. Weatherby clearly held Ms. Warner’s willingness
                                                          18 to stand up against unacceptable, discriminatory conduct against her. The full extent
                                                          19 of Defendants’ retaliatory animus and reckless measures they were willing to take
                                                          20 to punish Ms. Warner would soon become clear.
                                                          21 V.      AMAZON TERMINATES MS. WARNER, IN AN ACT OF OPEN
                                                          22         RETALIATION FOR RETAINING ATTORNEYS AND COMING
                                                          23         FORWARD WITH LEGAL CLAIMS AGAINST THE COMPANY
                                                          24         131. On or around April 7, 2021, Amazon received a letter from Ms.
                                                          25 Warner’s counsel informing the Company that she was now represented by attorneys
                                                          26 and which detailed her allegations of discrimination and retaliation against the
                                                          27 Defendants.
                                                                                                        33
                                                          28      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                          MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 35 of 41 Page ID #:35




                                                           1        132. Unbelievably, just three weeks later, on or around April 28, 2021, Ms.
                                                           2 Warner was notified that she was being terminated from her position in ProServe at
                                                           3 Amazon. Ms. Warner also was told she had to find a new job outside of Professional
                                                           4 Services within two months or she would be out of the company entirely. Therefore,
                                                           5 Ms. Warner was essentially terminated with two months’ notice, and had to find a
                                                           6 new job (which, if she could manage it, incidentally could be at Amazon). Notably,
                                                           7 it had taken five months for Ms. Warner to enter her job at Amazon even when she
                                                           8 was being actively and personally recruited—Amazon knows that two months is a
                                                           9 completely inadequate period in which to find a new position.
                                                          10        133. No alternative positions were offered by Amazon, nor was Ms. Warner
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 offered any assistance in finding a new position. Indeed, the sudden and abrupt
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 removal of Ms. Warner from her job caused a tremendous stir in ProServe and
                               (323) 302-8300




                                                          13 beyond, which has greatly damaged her reputation and ability to find a new position.
                                                          14 For example, the fact that the Company’s system now reflects that Ms. Warner, an
                                                          15 L8 employee (at least for now), has no direct reports clearly communicates to hiring
                                                          16 managers that there is an issue surrounding her and that they should stay away.
                                                          17        134. Indeed, Ms. Warner has contacted several Amazon managers about
                                                          18 jobs that she was qualified and well-suited for, but after friendly, promising initial
                                                          19 conversations, they do not get back to her (after likely looking into the background
                                                          20 of the situation with people in ProServe).
                                                          21        135. Ms. Warner’s termination was blatant retaliation for engaging in legally
                                                          22 protected activity in both objecting to discrimination against women and herself and
                                                          23 retaining counsel to pursue legal claims. The termination came shortly after she
                                                          24 spoke out against the discrimination she endured on account of her gender, and just
                                                          25 days after she attended her last Women@ProServe meeting.
                                                          26        136. Subsequently, Amazon transferred all of Ms. Warner’s responsibilities
                                                          27 to two of her peers. Many of Ms. Warner’s coworkers and subordinates contacted
                                                                                                   34
                                                          28    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 36 of 41 Page ID #:36




                                                           1 Ms. Warner to express their shock and dismay regarding her abrupt termination, as
                                                           2 well as to offer words of thanks and compliments.
                                                           3         137. Amazon and managers such as Mr. Weatherby and Mr. Lavanty very
                                                           4 clearly believe they are untouchable and can terminate employees for retaliatory
                                                           5 reasons with impunity. In doing so, Amazon shows that it will not be bothered or
                                                           6 inconvenienced for even a brief time by retaining a “squeaky wheel” employee in
                                                           7 order to comply with its legal obligations under the country’s anti-discrimination
                                                           8 laws. It is Ms. Warner’s hope that, through this blatant retaliation against her,
                                                           9 Amazon’s dangerous sense of invincibility may finally be put to the test and
                                                          10 shattered.
                                                                                         FIRST CAUSE OF ACTION
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11
                        LOS ANGELES, CALIFORNIA 90071




                                                                                        (Violations of the Equal Pay Act)
GIRARD BENGALI, APC




                                                          12                                 Against All Defendants
                               (323) 302-8300




                                                          13         138. Plaintiff hereby repeats, reiterates and re-alleges each and every
                                                          14 allegation as contained in each of the preceding paragraphs, as though fully set forth
                                                          15 herein.
                                                          16         139. During Plaintiff’s employment, Defendants required Plaintiff to
                                                          17 perform the same or substantially the same job position as male employees, requiring
                                                          18 equal skill, effort and responsibility under similar working conditions, and paid
                                                          19 Plaintiff a rate of pay, including but not limited to salary and securities awards or
                                                          20 grants, less than such male employees.
                                                          21         140. Defendants engaged in patterns, practices, and/or policies of
                                                          22 employment which discriminated against Plaintiff on the basis of her gender by
                                                          23 paying Plaintiff a lesser rate of pay, including but not limited to salary and securities
                                                          24 awards or grants, than that paid to male employees performing the same or
                                                          25 substantially similar job duties which require equal skill, effort and responsibility,
                                                          26 and under the same working conditions.
                                                          27
                                                                                                          35
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 37 of 41 Page ID #:37




                                                           1         141. As a direct and proximate result of Defendants’ unlawful discriminatory
                                                           2 conduct in violation of the EPA, Plaintiff has suffered, and continues to suffer, harm
                                                           3 for which she is entitled to an award of monetary damages, liquidated damages,
                                                           4 interest, and other relief.
                                                           5         142. Defendants’ conduct was willful, and it knew that its actions constituted
                                                           6 unlawful violation of the EPA and/or showed reckless disregard for Plaintiff’s
                                                           7 statutorily protected rights.
                                                           8                           SECOND CAUSE OF ACTION
                                                                               (Retaliation in Violation of the Equal Pay Act)
                                                           9                               Against All Defendants
                                                          10         143. Plaintiff hereby repeats, reiterates and re-alleges each and every
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 allegation as contained in each of the preceding paragraphs, as though fully set forth
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 herein.
                               (323) 302-8300




                                                          13         144. By the actions described above, among others, Defendants retaliated
                                                          14 against Plaintiff for complaining about unequal pay on the basis of sex by altering
                                                          15 her working conditions and terminating her employment.
                                                          16         145. As a direct and proximate result of Defendants’ unlawful retaliatory
                                                          17 conduct in violation of the EPA, Plaintiff has suffered, and continues to suffer, harm
                                                          18 for which she is entitled to an award of monetary damages, interest, liquidated
                                                          19 damages, and other relief.
                                                          20         146. Defendants’ conduct was willful, and it knew that its actions constituted
                                                          21 unlawful violation of the EPA and/or showed reckless disregard for Plaintiff’s
                                                          22 statutorily protected rights.
                                                          23 / / /
                                                          24 / / /
                                                          25 / / /
                                                          26 / / /
                                                          27
                                                                                                        36
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 38 of 41 Page ID #:38




                                                           1                            THIRD CAUSE OF ACTION
                                                                                   (Violations of California Equal Pay Act)
                                                           2                                Against All Defendants
                                                           3         147. Plaintiff hereby repeats, reiterates and re-alleges each and every
                                                           4 allegation as contained in each of the preceding paragraphs, as though fully set forth
                                                           5 herein.
                                                           6         148. During Plaintiff’s employment, Defendants required Plaintiff to
                                                           7 perform the same or substantially the same job position as male employees, requiring
                                                           8 equal skill, effort and responsibility under similar working conditions, and paid
                                                           9 Plaintiff a rate of pay, including but not limited to salary and securities awards or
                                                          10 grants, less than such male employees.
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11         149. Defendants engaged in patterns, practices, and/or policies of
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 employment which discriminated against Plaintiff on the basis of her gender by
                               (323) 302-8300




                                                          13 paying Plaintiff a lesser rate of pay, including but not limited to salary and securities
                                                          14 awards or grants, than that paid to male employees performing the same or
                                                          15 substantially similar job duties which require equal skill, effort and responsibility,
                                                          16 and under the same working conditions.
                                                          17         150. As a direct and proximate result of Defendants’ unlawful discriminatory
                                                          18 conduct in violation of CEPA, Plaintiff has suffered, and continues to suffer, harm
                                                          19 for which she is entitled to an award of monetary damages, liquidated damages,
                                                          20 interest, and other relief.
                                                          21         151. Defendants’ conduct was willful and it knew that its actions constituted
                                                          22 unlawful violation of the CEPA and/or showed reckless disregard for Plaintiff’s
                                                          23 statutorily protected rights.
                                                          24 / / /
                                                          25 / / /
                                                          26 / / /
                                                          27
                                                                                                          37
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 39 of 41 Page ID #:39




                                                           1                           FOURTH CAUSE OF ACTION
                                                                            (Retaliation in Violation of California Equal Pay Act)
                                                           2                                Against All Defendants
                                                           3         152. Plaintiff hereby repeats, reiterates and re-alleges each and every
                                                           4 allegation as contained in each of the preceding paragraphs, as though fully set forth
                                                           5 herein.
                                                           6         153. By the actions described above, among others, Defendants retaliated
                                                           7 against Plaintiff for complaining about unequal pay on the basis of sex by altering
                                                           8 her working conditions and terminating her employment.
                                                           9         154. As a direct and proximate result of Defendants’ unlawful retaliatory
                                                          10 conduct in violation of the CEPA, Plaintiff has suffered, and continues to suffer,
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 harm for which she is entitled to an award of monetary damages, liquidated damages,
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 interest, and other relief.
                               (323) 302-8300




                                                          13         155. Defendants’ conduct was willful, and it knew that its actions constituted
                                                          14 unlawful violation of the CEPA and/or showed reckless disregard for Plaintiff’s
                                                          15 statutorily protected rights.
                                                          16                                 PRAYER FOR RELIEF
                                                          17         WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and
                                                          18 against Defendants for the following relief:
                                                          19         A.    A declaratory judgment that the actions, conduct and practices of
                                                          20 Defendants complained of herein violate the laws of the United States and the State
                                                          21 of California.
                                                          22         B.    An award of damages against Defendants, in an amount to be
                                                          23 determined at trial, plus interest, to compensate Plaintiff for all monetary and/or
                                                          24 economic damages;
                                                          25         C.    An award of damages against Defendants, in an amount to be
                                                          26 determined at trial, plus interest, to compensate for all non-monetary and/or
                                                          27
                                                                                                        38
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 40 of 41 Page ID #:40




                                                           1 compensatory damages, including, but not limited to, compensation for Plaintiff’s
                                                           2 emotional distress;
                                                           3         D.   An award of liquidated damages equal to the amount of Plaintiff’s past
                                                           4 and future lost wages;
                                                           5         E.   An award of punitive damages in an amount to be determined at trial;
                                                           6         F.   Prejudgment interest on all amounts due;
                                                           7         G.   Post-judgment interest as may be allowed by law;
                                                           8         H.   An award of Plaintiff’s reasonable attorneys’ fees and costs; and
                                                           9         I.   Such other and further relief as the Court may deem just and proper.
                                                          10 / / /
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11 / / /
                        LOS ANGELES, CALIFORNIA 90071
GIRARD BENGALI, APC




                                                          12 / / /
                               (323) 302-8300




                                                          13 / / /
                                                          14 / / /
                                                          15 / / /
                                                          16 / / /
                                                          17 / / /
                                                          18 / / /
                                                          19 / / /
                                                          20 / / /
                                                          21 / / /
                                                          22 / / /
                                                          23 / / /
                                                          24 / / /
                                                          25 / / /
                                                          26 / / /
                                                          27 / / /
                                                                                                       39
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
                                                          Case 5:21-cv-00866-JWH-KK Document 1 Filed 05/19/21 Page 41 of 41 Page ID #:41




                                                           1                                    JURY DEMAND
                                                           2        Plaintiff hereby demands a trial by jury on all issues of fact and damages stated
                                                           3 herein.
                                                           4
                                                               Dated: May 19, 2021                            Respectfully submitted,
                                                           5
                                                           6                                                  WIGDOR LLP

                                                           7                                                  Lawrence M. Pearson
                                                           8                                                  Jeanne M. Christensen
                                                                                                              Alfredo J. Pelicci
                                                           9                                                  Anthony G. Bizien
                                                          10                                                  (motions for admission pro hac vice
                                                                                                              forthcoming)
                      355 SOUTH GRAND AVE. , SUITE 2450




                                                          11
                        LOS ANGELES, CALIFORNIA 90071




                                                                                                              85 Fifth Avenue, Fifth Floor
GIRARD BENGALI, APC




                                                          12
                                                                                                              New York, NY 10003
                               (323) 302-8300




                                                          13                                                  Telephone: (212) 257-6800
                                                          14                                                  Facsimile: (212) 257-6845
                                                                                                              lpearson@wigdorlaw.com
                                                          15                                                  jchristensen@wigdorlaw.com
                                                          16                                                  apelicci@wigdorlaw.com
                                                                                                              abizien@wigdorlaw.com
                                                          17
                                                          18                                                  GIRARD BENGALI, APC

                                                          19
                                                          20                                                  By: ________________________
                                                                                                                    Omar H. Bengali
                                                          21
                                                          22                                                  355 S. Grand Street, Suite 2450
                                                                                                              Los Angeles, CA 90071
                                                          23                                                  Telephone: (323) 403-5687
                                                          24                                                  Facsimile: (323) 302-8305
                                                                                                              obengali@girardbengali.com
                                                          25
                                                          26                                                  Attorneys for Plaintiff Cindy Warner
                                                          27
                                                                                                         40
                                                          28     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS OR ALTERNATIVELY
                                                                         MOTION TO STRIKE SECOND AMENDED CLASS ACTION COMPLAINT
